[EDITORS' NOTE:  THE PUBLICATION STATUS OF THIS OPINION IS GOVERNED BY WIS. STAT. RULE 809.23(2) AND (3).]
I am clearly of the opinion that the notice given by the plaintiff to Mrs. Parker that he had peformed labor on the house for Reynolds  Lefeldt, the original contractors, and claimed a lien therefor, is fatally defective, in that it fails to state the amount of his claim. The notice required by the statute (R. S., ch. 153, see. 2) is essential to the plaintiff's right to a lien, and, to be effectual, must state that the plaintiff claims the benefit of the lien granted by the statute. I am unable to perceive how this can be sufficiently stated without specifying the sum for which the lien is claimed. The lien which the statute gives is a lien for the sum due the plaintiff from the original contractors, if the owner of the premises is indebted to them in a sum equal thereto, and if not, then to the amount of such indebtedness. From the notice served upon her, how could Mrs. Parker know the sum which she must withhold from the original contractors to pay the demand of the plaintiff? I cannot think it is the purpose of *Page 555 
the statute to permit a subcontractor, by a notice which gives no information of the amount of his claim, to compel the owner of the premises to ascertain the amount of it as best he may, and thus to render it unsafe for him, after service of the notice, to make further payments to the original contractors. This would be unjust in the highest degree, both to the owner and to such contractor, and the statute should not be construed to allow such injustice to be committed.
My brethren, however, express no opinion on the sufficiency of the notice, but rest their judgment upon another ground, which will now be stated, and in which I concur.
The statute provides that "the claim or petition shall contain a brief statement of the contract or demand on which it is founded, and of the amount due thereon, with a description of the premises and all other material facts in relation thereto." R. S., ch. 153, sec. 5. The filing of such claim or petition is a jurisdictional requisite, without which the lien cannot be enforced. Kneeland on Mechanics' Liens, § 182, p. 202; 1 E. D. Smith, 654. No argument is necessary to show that in stating a contract the names of the parties thereto must be disclosed, or that a statement of all the material facts relating to a claim or petition for a lien must include sufficient averments of fact to show that the petitioner is entitled to the lien claimed. Hence, a petition filed by a subcontractor must show that the original contract was with some person having an interest in the premises affected by the proceeding, upon which a lien can be enforced.
In this case the petition states that the plaintiff claims a lien on the lots therein described for labor performed by him on the house as a subcontractor under Reynolds  Lefeldt, the original contractors, but there is no direct averment as to who is the other party to such original contract. True, there is a reference in the petition to a contract between Mary E. Parker and Reynolds  Lefeldt, but it is not stated that this is the original contract. There is some *Page 556 
room, however, for the inference that the original contract is intended.
But, conceding that the petition sufficiently states that the parties to the original contract are Mary E. Parker and Reynolds  Lefeldt, there is nothing in the petition to show that Mary E. Parker has any interest whatever in the premises sought to be charged with the lien. On the contrary, it is expressly stated therein that the premises belong to the estate of Dwight T. Parker, deceased. This is saying in another form that the heirs or devisees of such deceased are the owners thereof, and there is no averment that Mary E. Parker is an heir or devisee, or even the widow, of Dwight T. Parker.
In short, the petition fails entirely to show that the plaintiff is entitled to the lien which he claims. It is, therefore, fatally defective, and it is not and cannot be aided by the complaint. The objection to the admission of the petition in evidence should have been sustained, and, had it been, judgment for the appellant would have been the inevitable result.
By the Court. — The judgment of the circuit court is reversed, and the cause will be remanded for further proceedings according to law.
 *Page 546